Citation Nr: 1760434	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), gastroesophageal reflux disease (GERD), sinusitis, and/or asthma.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to April 29, 2013, and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In the February 2010 rating decision, the RO, in relevant part, increased the rating for PTSD to 30 percent disabling, effective February 20, 2009.  Additionally, service connection for sleep apnea was denied.

This appeal was before the Board in February 2017, at which time it was remanded for additional evidentiary development.  A review of the record shows that the Agency of Original Jurisdiction AOJ has complied with all remand instructions with regard to the issue adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in an August 2017 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent effective April 29, 2013.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Board observes that the issue of entitlement to service connection for left ear hearing loss was also remanded by the Board in the February 2017 decision.  However, service connection for the above-mentioned claim was granted in an August 2017 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 115 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture. 

The Board also notes that in October 2017, the U.S. Court of Appeals for Veterans Claims granted a joint motion vacating the portion of the February 2017 Board decision which referred the issues of entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD) to the Agency of Original Jurisdiction (AOJ).  In a letter dated October 23, 2017, the Board advised the Veteran and his attorney that it had received the Court's decision and was allowing them a period of 90 days to submit additional argument or evidence in support of the matter.  As that period remains pending, the issues addressed in the Court's order will be the subject of a later Board decision.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 29, 2013, the Veteran's PTSD was manifested by symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the symptoms did not cause reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  

2.  As of April 29, 2013, the Veteran's PTSD has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas; the symptoms have not caused total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to April 29, 2013 and in excess of 70 percent thereafter for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 30 percent rating will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in July 2014.  Consequently, the DSM-IV is for application.  

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran was provided a VA examination in February 2009.  His reported symptoms included fear of harming others while asleep or unconscious, discomfort in crowds, and severe anxiety.  He reported that the symptoms are constant and affect his total daily functioning, which resulted in the following:  feeling more distant from his wife (because he has an irrational fear of harming her in his sleep); mild distractions at work; trouble sleeping; preoccupation with troubling thoughts; and frequent awakening with insomnia.  It was noted that the Veteran took medication to treat his psychiatric condition; however, he had not received psychotherapy for his mental condition in the past year.  Additionally, he had not been hospitalized for psychiatric reasons and had not made any emergency room visits for psychiatric problems.  

With regard to the appellant's family and social history, it was noted that he is married and described his relationship with his spouse as strained and distant at times.  He has children and described his relationship with his son as very good.  

With regard to activities and functions, the appellant reported that there had been no major changes in his daily activities since he developed his mental condition.  However, there had been major social function changes.  For example, he does not enjoy going to parties or social events and he does not like to answer all the questions that people ask.  He reported that he tries to control his social situations so that he can keep his anxiety levels under control.  Occupationally, the appellant reported that he was currently working as a respiratory therapist.  He had worked for his employer for 5 years.  He described his relationship with his employer and coworkers as good.  He denied losing any time from work.  

On mental status examination, it was noted that the Veteran's orientation was within normal limits and his appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the examination.  His affect and mood showed findings of anxiety, fear, and irritability.  The Veteran stated that his mood was abnormal because he was "stressed out" at dealing with his anxiety and troubling memories.  He had also been talking with his son who had recently discharged from the Marine Corps.  The examiner noted that the talks escalated the appellant's anxiety.  The Veteran's communication, speech, and concentration were within normal limits.  Panic attacks were absent and suspiciousness was not present.  Additionally, delusional and hallucination history was not present and was not observed at the time of the examination.  There was also no evidence of obsessional rituals.  The Veteran's thought processes were appropriate, he was able to read and understand directions, and did not have slowness of thought nor did he appear confused.  His judgment was not impaired and his abstract thinking was normal.  It was noted that he had mild memory loss.  Suicidal and homicidal ideations were absent.  There were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD that were described as distressing memories of the war and troubling sequela.  The examiner assigned a GAF score of 65.

The examiner concluded that mentally, the Veteran did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/school and social relationships.  He was able to maintain effective family role functioning. Additionally, the appellant had no difficulty with recreation or leisurely pursuits.  He also had no difficulty with physical health or understanding commands.  The examiner further opined that the appellant did not appear to pose any threat of danger or injury to self or others.  He determined that the prognosis of the psychiatric condition was good, with effective treatment. 

Subsequent VA medical records demonstrate sporadic treatment for PTSD.  Notably, in a February 2009 mental health outpatient evaluation note, the Veteran reported problems with sleep, nightmares, and fear that he might hurt someone when sleeping.  With regard to significant relationships, the Veteran reported that he had been married to his second wife since 1991.  He also has a son.  He denied any close friends/support aside from his wife.  Occupationally, he stated that he works as a respiratory therapist and previously worked as a nurse assistant.  Following evaluation, a GAF score of 60 was assigned.  In an April 2010 psychiatry note, the Veteran reported that he was getting along with his wife and continued to perform well at work, but noted that he occasionally used sick leave for days when he struggles with motivation.  In a November 2010 psychiatry note, it was noted that the Veteran denied suicidal or homicidal ideations.  He acknowledged his struggles being around people and preferred social isolation.  However, the appellant denied that it interfered with his functioning at work.  It was noted that the Veteran would be spending the holiday with family in Texas.  The physician opined that the Veteran's risk of self-harm remained low.  

In an August 2011 VA medical telephone encounter, the Veteran reported maintaining stable mood/function prior to approximately 2 months ago.  He reported that since then, he had experienced increased irritability and low frustration tolerance both at home and at work.  He denied suicidal ideation or contemplating committing acts of violence.  He worried that his wife was at her wits end and would eventually be unable to tolerate him. 

The Veteran was provided a VA examination in July 2017.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

The Veteran reported that he has close relationships with his parents (noting that his father is deceased) and his siblings.  He also reported that he has a relationship with his son.  He had been married to his current wife since 1991 and described his marriage by stating that "it has its moments."  The Veteran denied having friends.  He stated that he never cared to let people get close to him and that he did not like to feel the stress and emotions of other people.  The examiner reported that the Veteran appeared to have low empathy.  

Occupationally, it was noted that the Veteran is employed as a respiratory therapist and had been employed as such for 15 years.  He reported that his job responsibility requires him to market for business for respiratory therapy with pulmonary doctors.  He began this specific job task in June 2017.  The Veteran stated that he disliked people and having to pretend to care about what they care about.  Further, he doesn't like crowds, and there's usually a lobby full of people.  The more he sat there the more anxious he became.  The Veteran reported that 4 years ago, he received a verbal warning and was told that the needed to make adjustments at work.  He was short tempered and got annoyed with people for not doing their jobs and having to pick up their work.  He reported that he and his wife went to marriage therapy to deal with their issues which he was unable to manage, bringing them to the workplace.  He described opting to have an "I don't care attitude." 

It was noted that that Veteran failed to engage in mental health treatment.  He reported no counseling for PTSD.  Symptoms associated with the Veteran's PTSD included depressed mood, anxiety, panic attacks more than once a week, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including a work like setting, and obsessional rituals which interfere with routine activities. 

On behavioral observation, it was noted that the Veteran's hygiene and grooming were adequate.  His speech was shaky at times and his psychomotor was tense.  His behavioral style was cooperative but avoidant.  His mood was depressed and anxious, his affect was tearful and flat, and his eye contact was good.  His perceptions were unimpaired.  The Veteran displayed mild memory, concentration, and attention issues.  Insight and judgment were good and thought processes were logical and goal directed.  Thought content was appropriate with no suicidal or homicidal ideations.  

The examiner concluded that, based on the examination, the Veteran needed to seek follow up treatment.  She also determined that the appellant did not appear to pose any threat of danger or injury to self or others.  

In a July 2017 medical opinion, the VA examiner opined that the Veteran's PTSD is impairing his interpersonal relationships.  He has angry behaviors that are threatening to his wife.  Further, the Veteran's ability to be around other people is becoming increasingly difficult.  He reported his position as a respiratory therapist for 15 years is becoming an issue.  His company is requiring him to engage in marketing, going out to clinics to meet doctors.  It was noted that the Veteran experienced panic attacks in these situation.  The examiner determined that the Veteran has marked impairment in his relationships with the public, co-workers and supervisors.  His psychological issues are interfering with his work on a daily basis.  His anger is caused marked impairment in his social relationships.  

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 30 percent prior to April 29, 2013 and 70 percent thereafter.

Prior to April 29, 2013

As summarized above, the evidence shows that the Veteran's PTSD was manifested by symptoms such as fear of harming others while sleep or unconscious, discomfort in crowds, severe anxiety, irritability, mild memory loss, and difficulty sleeping.  Such symptoms are contemplated by the current 30 percent evaluation and have been determined to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture prior to April 29, 2013 is consistent with or more nearly approximates the criteria required for a 50 percent rating.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with reduced reliability and productivity.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  The Board observes that in an April 2010 VA medical record, the Veteran reported that he used sick leave from work for days when he struggles with motivation.  However, he indicated that he was still able to perform well at work.  In addition, although the Veteran reported that he preferred social isolation in a subsequent November 2012 VA psychiatry note, he reported that it did not interfere with his functioning at work.  Thus, such symptoms have not been shown to have had an impact on the Veteran's overall ability to function socially or occupationally.  In view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 50 percent rating.

Additionally, the February 2009 VA examiner opined that the Veteran is able to establish and maintain effective work/school and social relationships and able to maintain effective family role functioning.  While the Veteran denied any close friends/support aside from his wife and stated that he did not like to attend social events, he reported that he had a good relationship with his son.  He also indicated that his relationship with his employer and coworkers was good and that he would be spending time with his family in Texas over the holidays.  Further, although recreational and leisure activities were not specifically discussed, the February 2009 VA examiner opined that the appellant has no difficulty with such pursuits.  Occupationally, the Veteran maintained employment as a respiratory therapist since 2004.  Although he had taken leave from work due to lack of motivation, there is no indication that his PTSD symptoms affected his ability to perform his occupational duties.  Overall, the Board concludes that, during this stage of the appeal, the Veteran's service-connected PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity.

The Board also notes that GAF scores have ranged between 60 to 65, indicative of mild to moderate psychiatric symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 30 percent rating criteria.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the 30 percent rating assigned is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to April 29, 2013.  

From April 29, 2013

During this period of the appeal, the Veteran's symptoms were shown to include depressed mood, anxiety, panic attacks more than once a week, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including a work like setting, and obsessional rituals which interfere with routine activities.  Such symptoms are contemplated by the current 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the record does not demonstrate that the Veteran's overall disability picture during this period is consistent with a 100 percent evaluation.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have his symptoms been shown to cause total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.

Again, it is recognized that individual symptoms do not drive the rating percentage; rather it is the impact of the symptoms on social and occupational functioning that ultimately matters.  In this vein, it is noted that there was no gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  As detailed herein, during the July 2017 VA examination, the examiner indicated the Veteran's hygiene and grooming were adequate, his perceptions were unimpaired, his insight and judgment were good, and thought processes were logical and goal directed.  

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

In this regard, the Veteran has not been found to be totally occupationally and socially impaired.  Notably, the July 2017 VA examiner determined that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  In the accompanying addendum opinion, she indicated that his psychological issues interfered with his work on a daily basis and that anger caused marked impairment in his social relationships.  Although the Veteran has denied having friends, he reported that he has good relationships with his parents, siblings, and his son.  He has also been married to his current wife since 1991.  In addition, despite having difficulties at work, the appellant has remained employed.  For these reasons, it cannot be said that the Veteran has total occupational and social impairment due to his service-connected PTSD during any portion of the rating period on appeal. 

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for the period from April 29, 2013.  


ORDER

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to April 29, 2013 and 70 percent thereafter, is denied.



REMAND

The Veteran asserts that his sleep apnea is secondary to his service-connected disabilities, to include PTSD.  In correspondence received in April 2013, his representative also asserted that the condition is secondary to a traumatic brain injury (TBI) while serving the in Gulf War.  In support of this contention, it was noted that in a VA medical record dated in April 2009, the Veteran was noted to have a "blast injury" in connection with his assessment of headaches.  He further argued that the condition is due to blast waves during active service.

The Veteran was provided a VA examination in July 2017.  While opinions were obtained regarding secondary service connection, an opinion regarding direct service connection was not provided.  

With regard to the opinions discussing secondary service connection, the examiner commented on the articles discussing the relationship of asthma and sleep apnea, however, he did not provide an opinion and rationale as to whether the Veteran's sleep apnea is secondary to his service-connected asthma.  The Board observes that following the July 2017 VA examination, the Veteran provided additional medical articles regarding the relationships between PTSD and sleep apnea.  

In light of the forgoing, an additional medical opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate VA examiner regarding the nature and etiology of the Veteran's sleep apnea.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary by the physician.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was incurred in service or is otherwise causally related to his active service or any incident therein, to include a reported TBI or blast waves?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD or asthma?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (chronically worsened) by his service-connected PTSD or asthma?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinions, the VA examiner must consider and discuss the articles provided by the Veteran regarding the relationship between sleep apnea and PTSD and TBI

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


